DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Amended claims filed on March 8, 2022 are received, therefore 112(b) rejection is withdrawn. 
Response to Arguments
Applicant's arguments filed on March 8, 2022 have been fully considered but they are not persuasive. 
	Amended claims on 03/08/2022, which adds new limitations to claims 1 & 3 and adds two new claims, does not overcome the current rejection on record. 
	Applicant argues that Cho does not teach the end portions of the electrode current-collecting are attached to the end portion of the electrode reinforcing members, but instead placed on, as recitation “attached can be merely connected in the overall structure. Thus, Cho does teach this attachment. Applicant further argues that their invention is attached without clearances, however the limitation of “with no clearances” is not claimed. Therefore, applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho Hyun Hee (KR 20130050616 A, machine translation provided in this Office Action) in view of Huang, Wen-Hong (CN 103594736 A, machine translation provided in this Office Action).
Regarding claim 1, Cho discloses a secondary battery ([0011] on page 4) comprising: 
a laminate (1, electrode assembly, Merriam-Webster definition: product made by uniting superposed layers of one or more materials) formed by alternately laminating a positive electrode and a negative electrode (plurality of positive plates and a plurality of negative plates are stacked [0004]) via an electrolyte ([0003]); 
on one sidewall side of the laminate (1, see Figs. 3 & 14 regarding one sidewall of 1), 
a positive electrode reinforcing member (112 positive, protrusion to connect to either 11 or 12, see Figs. 3 & 5) attached to an end portion of a plate-shaped positive electrode collector (11, positive electrode tab, see Fig. 5 regarding attachment of 11 and 112 positive) which constitutes the positive electrode (positive electrode plate, [0008] & [0060]), and 
a positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14 provided below, [0060] regarding application to either positive or negative electrode) which covers the one sidewall of the laminate (see the one sidewall covering of 1 in the four-sided dotted line plane annotated in Fig. 14) and is attached to an end portion of the positive electrode collector (11) and an end portion of the positive electrode reinforcing member (112 positive is attached to 11 and to 100, which is part of the highlighted four-sided dotted line plane, see Fig. 5 and annotated Fig. 14); 

    PNG
    media_image1.png
    728
    1161
    media_image1.png
    Greyscale

on the other sidewall side of the laminate (1, see Fig. 14 regarding the other sidewall of 1 and [0061]), 
a negative electrode reinforcing member (112 negative, protrusion to connect to either 11 or 12, see Figs. 3 & 5) attached to an end portion of a plate-shaped negative electrode collector (12, negative electrode tab, [0060] regarding electrode protection device applied to either positive or negative electrode, see Fig. 5 regarding attachment of 11 and 112 negative) which constitutes the negative electrode (negative electrode plate, [0008] & [0060]-[0061]), and 
a negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14 provided below, [0060]-[0061]) which covers the other sidewall of the laminate (see sidewall covering of 1 in dashed line “L” shaped plane annotated in Fig. 14) and is attached to an end portion of the negative electrode collector (12) and an end portion of the negative electrode reinforcing member (112 negative is attached to 12 and to 100, which is part of the highlighted dashed line “L” shaped plane, see Fig. 5 and annotated Fig. 14);
Cho does not refer to an outer package which encloses the laminate (1), the positive electrode reinforcing member (112 positive), the positive electrode tab, the negative electrode reinforcing member (112 negative), and the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14). 
However, Huang teaches an outer package (6, casing, housing, shell) which encloses the laminate (1, single core, Figs. 5 and 8) to house the laminate. 
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date to enclose the laminate (1), the positive electrode reinforcing member (112 positive), the positive electrode tab, the negative electrode reinforcing member (112 negative), and the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) of Cho with the outer package (6) of Huang to house and shelter the contents. 
Regarding claim 2, modified Cho discloses the secondary battery according to claim 1, wherein the laminate (1) is wound a plurality of times around an axis ([0004] regarding wound) connecting (annotated Fig. 14 for connection) the positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14), a plurality of attachment positions of the positive electrode reinforcing member (112 positive) with respect to the positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) are separated from each other (Fig. 5 shows the zoom in version of “d” where “d” shows 112 positive attachment position and separation, and Fig. 3 shows a plurality of “d”), and a plurality of attachment positions of the negative electrode reinforcing member (112 negative) with respect to the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) are separated from each other (Fig. 5 shows the zoom in version of “d” where “d” shows 112 negative attachment position and separation, and Fig. 3 shows a plurality of “d”).
Regarding claim 3, modified Cho discloses the secondary battery according to claim 1, wherein the laminate (1) includes a plurality of positive electrodes (plurality of positive electrode plates, [0008] & [0060]), and a plurality of negative electrodes (plurality of negative electrode plates, [0008] & [0060]), 
a plurality of the positive electrode reinforcing members are attached (112 positive, Fig. 5 shows the zoom in version of “d” where “d” shows 112 positive attachment position, and Fig. 3 shows a plurality of “d”) to the positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and a plurality of attachment positions of the positive electrode reinforcing members are separated from each other (Fig. 3 shows a plurality of “d” are separated from each other), and 
a plurality of the negative electrode reinforcing members are attached (112 negative, Fig. 5 shows the zoom in version of “d” where “d” shows 112 negative attachment position and separation, and Fig. 3 shows a plurality of “d”) to the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14), and a plurality of attachment positions of the negative electrode reinforcing members are separated from each other (Fig. 3 shows a plurality of “d” are separated from each other).
Regarding claim 4, modified Cho discloses the secondary battery according to claim 1, wherein the positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) includes a positive electrode flat portion (100-positive, tab connect part) which joins the positive electrode reinforcing member (112-positive, Fig.5 shows 100-positive joining the 112-positive) to one main surface thereof (Fig. 5 left side of 100-positive), and a positive electrode protruding portion (200-positive) which protrudes from the other main surface of the positive electrode flat portion (Fig. 3 shows 200-positive protrudes from the right side of 100-positive), and the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) includes a negative electrode flat portion (100-negative, tab connect part) which joins the negative electrode reinforcing member (112 negative, Fig.5 shows 100-negative joining the 112-negative) to one main surface thereof (Fig. 5 left side of 100-negative), and a negative electrode protruding portion (200-negative) which protrudes from the other main surface of the negative electrode flat portion (Fig. 3 shows 200-negative protrudes from the right side of 100-negative).
Regarding claim 5, modified Cho discloses the secondary battery according to claim 1, wherein an angle formed by a main surface of the positive electrode collector (horizontal surface of 11) and a main surface of the positive electrode tab (vertical surface of 100-positive of electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and an angle formed by a main surface of the negative electrode collector (horizontal surface of 12) and a main surface of the negative electrode tab (vertical surface of 100-negative of electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) is right angle (Fig. 3 regarding generic electrode collector 10 and 100, and see [0038] regarding angle formed by 300 and 100) which is 90 degrees, which falls within the claimed range of 85 degrees or more and 95 degrees or less. 
Regarding claim 6, modified Cho discloses the secondary battery according to claim 1, does not teach wherein central positions of a plurality of the positive electrode reinforcing members and a plurality of the negative electrode reinforcing members, which are arranged in a laminating direction of the laminate, are separated from a center line connecting centers of the positive electrode tab and the negative electrode tab, a size of distances between the center line  and the central position of the positive electrode reinforcing member monotonically increase or decrease in accordance with the order of arrangement in the laminating direction, and a size of distances between the center line and the central position of the negative electrode reinforcing member monotonically increase or decrease in accordance with the order of arrangement in the laminating direction.
Huang teaches wherein central positions of a plurality of the positive electrode tabs (22) and a plurality of the negative electrode tabs (32), which are arranged in a laminating direction (parallel to main surface of 1) of the laminate (1), are separated from a center line connecting centers of the positive electrode tab group (23) and the negative electrode tab group (33), a size of distances between the center line and the central position of the positive electrode tabs (22) does not change in accordance with the order of arrangement in the laminating direction (parallel to main surface of 1, Fig. 4 shows stacked), and a size of distances between the center line and the central position of the negative electrode tabs (32) monotonically increase or decrease in accordance with the order of arrangement in the laminating direction (parallel to main surface of 1, Fig. 4 shows stacked). Huang also teaches an alternative wherein central positions of a plurality of the positive electrode tabs (22) and a plurality of the negative electrode tabs (32), which are arranged in a laminating direction (parallel to main surface of 1) of the laminate (1), are separated from a center line connecting centers of the positive electrode tab group (23) and the negative electrode tab group (33), a size of distances between the center line and the central position of the positive electrode tabs (22) monotonically increase or decrease in accordance with the order of arrangement in the laminating direction (parallel to main surface of 1, Fig. 5 and [0033] regarding staggered), and a size of distances between the center line and the central position of the negative electrode tabs (32) monotonically increase or decrease in accordance with the order of arrangement in the laminating direction (parallel to main surface of 1, Fig. 5 and [0033] regarding staggered). Both arrangement of stacked or staggered is appropriate for conducting current out of the battery, and each would work with the connector of Cho.  
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date to use the alternative position arrangement (staggered) of the positive and negative electrode tabs of Huang, as it would have been the simple substitution of one known arrangement for another, with reasonable expectation of success. 
Regarding claim 9, modified Cho discloses the secondary battery according to claim 1, wherein the electrolyte is taught and the state of matter is not taught. 
However, Huang teaches wherein the electrolyte is a liquid ([0039]).
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date to modify electrolyte of Cho with the electrolytic liquid of Huang, in order to improve conductivity ([0050]).
Regarding claim 11, modified Cho discloses a manufacturing method of the secondary battery according to claim 9, comprising: attaching the positive electrode reinforcing member (112 positive) and the negative electrode reinforcing member (112 negative) to the positive electrode collector (11) and the negative electrode collector (12), respectively (Figs. 3 & 5 regarding attachments of 11 and 112, [0028]); and attaching the positive electrode tab (100-positive of electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and the negative electrode tab (100-negative of electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) to the positive electrode collector (11) to which the positive electrode reinforcing member (112 positive) is attached and the negative electrode collector (12) to which the negative electrode reinforcing member (112 negative) is attached, respectively (Figs. 3 & 5 regarding attachments of 112 to 100, [0028]).
Regarding claim 12, modified Cho discloses the secondary batter according to claim 1, does not teach wherein the positive electrode collector and the positive electrode reinforcing member are attached by welding both end surfaces to be attached, and 
the negative electrode collector and the negative electrode reinforcing member are attached by welding both end surfaces to be attached. 
However, Cho teaches welding as a method of connection. Cho discloses welding or the like may be used to connect the electrode lead (20) and the lead part (200, [0034]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to attach both end surfaces by welding in order to connect the end surfaces. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho Hyun Hee (KR 20130050616 A, machine translation provided in this Office Action) and Huang, Wen-Hong (CN 103594736 A, machine translation provided in this Office Action), as applied to claim 1, above, and further in view of Shoma, Takahiro et al. (WO 2016076109 A1).
Regarding claim 7, modified Cho discloses the secondary battery according to claim 1, does not teach wherein a plurality of the positive electrode reinforcing members and a plurality of the negative electrode reinforcing members, are arranged in the laminating direction of the laminate, and lengths of the plurality of positive electrode reinforcing members and lengths of the plurality of negative electrode reinforcing members in a direction orthogonal to the center line connecting the centers of the positive electrode tab and the negative electrode tab monotonically increase or decrease in accordance with the order of arrangement in the laminating direction.
Shoma teaches wherein a plurality of electrode projecting parts (32c and 34c), are arranged in the laminating direction (parallel to main surface of 3) of the laminate (3), and lengths of the plurality of electrode projecting parts (lengths of 32c and 34c, highlighted with a double arrow dotted line in annotated Fig. 4a-b provided below), in a direction orthogonal to the center line between the centers of the electrodes 32 and 34 (annotated Fig. 4a-b, center line is highlighted with a repeating double dotted and single dashed line) monotonically increase or decrease in accordance with the order of arrangement in the laminating direction (parallel to main surface of 3, Lines 314-319 regarding gradually widens, annotated Fig. 4a-b).
Therefore, it would have been obvious to one ordinarily skilled in the art to modify the plurality of the positive electrode reinforcing members (112 positive) and a plurality of the negative electrode reinforcing members (112 negative), to be arranged in the laminating direction (parallel to main surface of 1) of the laminate (1), and lengths of the plurality of positive electrode reinforcing members (112 positive) and lengths of the plurality of negative electrode reinforcing members (112 negative) in a direction orthogonal to the center line (double dotted and dashed line in annotated Fig. 14) connecting the centers of the positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) with the monotonically increase or decrease in accordance with the order of arrangement in the laminating direction (parallel to main surface of 3) of Shoma, in order increase the strength of the winding group compared to a winding group not having widening (Lines 369-379).

    PNG
    media_image2.png
    841
    798
    media_image2.png
    Greyscale


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho Hyun Hee (KR 20130050616 A, machine translation provided in this Office Action) and Huang, Wen-Hong (CN 103594736 A, machine translation provided in this Office Action), as applied to claim 1, above, and further in view of Kim, Young-Hoon et al. (US 9660296 B2).
Regarding claim 8, modified Cho discloses the secondary battery according to claim 1, wherein the electrolyte is taught, however the state of matter is not disclosed. 
However, Kim teaches wherein the electrolyte is a solid ([0060]).
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date to modify electrolyte of Cho with the solid electrolyte of Kim, in order to battery capacity ([0037]).
Regarding claim 10, modified Cho discloses a manufacturing method of the secondary battery according to claim 8, comprising: attaching the positive electrode reinforcing member (112 positive) and the negative electrode reinforcing member (112 negative) to the positive electrode collector (11) and the negative electrode collector (12), respectively (Figs. 3 & 5 regarding attachments of 11 and 112, [0028]); and attaching the positive electrode tab (100-positive of electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and the negative electrode tab (100-negative of electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) to the positive electrode collector (11) to which the positive electrode reinforcing member (112 positive) is attached and the negative electrode collector (12) to which the negative electrode reinforcing member (112 negative) is attached, respectively (Figs. 3 & 5 regarding attachments of 112 to 100, [0028]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho Hyun Hee (KR 20130050616 A, machine translation provided in this Office Action) and Huang, Wen-Hong (CN 103594736 A, machine translation provided in this Office Action), as applied to claim 1, above, and further in view of Nansaka, Kenji et al. (US 20090004561 A1).
Regarding claim 13, modified Cho discloses the secondary batter according to claim 1, does not teach wherein the positive electrode collector and the positive electrode reinforcing member are attached by caulking the end surfaces to be attached, and 
the negative electrode collector and the negative electrode reinforcing member are attached by caulking the end surfaces to be attached.
However, Nansaka discloses a battery in which uses caulking, welding, and the like as a method of connection for electrically joining the substrates and collectors ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to attach both end surfaces of Cho by caulking of Nansaka in other to form an electrical connection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728